Citation Nr: 0509021	
Decision Date: 03/25/05    Archive Date: 04/01/05	

DOCKET NO.  03-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal stenosis at T9-
10.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have spinal stenosis at T9-10 that is 
related to active service.


CONCLUSION OF LAW

Spinal stenosis at T9-10 was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to the 
veteran's thoracic spine, including spinal stenosis at  T9-
10.  The reports of May 1969 service examination and X-rays 
do not indicate any disability with respect to the veteran's 
thoracic spine.  The examination report indicates that his 
spine was normal with full range of motion and no weakness or 
deformity.  The report of the veteran's April 1973 service 
separation examination reflects that he reported recurrent 
back pain that was related to a low back injury in 1967.  
That injury was treated with heat with no complications or 
sequelae.  There is no reference to the veteran's thoracic 
spine and the examination indicates that his spine was 
normal.  

Private treatment records reflect that the veteran was seen 
in 1998 with complaints of difficulty using his legs.  The 
report of a January 1999 private MRI of the thoracic spine 
reflects that the veteran had right paracentral disc 
herniation at T5-6, T10-11, and T11-12.  In May 1999 he 
underwent surgery of the thoracic spine at T10-11 and T11-12.

During the veteran's personal hearing, held before the 
undersigned in July 2004, the veteran testified that a 
problem had been identified with respect to his thoracic 
spine at the time of his reenlistment physical while he was 
in Spain.  He identified this time frame as being during the 
10 months prior to the May 1969 service examination, with the 
May 1969 service examination being his reenlistment physical.  
The veteran is qualified to report his observations and his 
best recollections, but he is not qualified, as a lay person, 
to offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statements regarding any diagnosis or etiology will not 
be accorded any probative weight.  Further, the Board will 
accord greater probative weight to the contemporaneous 
service medical records and their findings than it will to be 
veteran's best efforts to recollect the events that occurred 
more than 30 years prior to his recollection effort.  

There is no competent medical evidence of record indicating 
that the veteran had any disability of the thoracic spine, 
including spinal stenosis at T9-10, during his active service 
or that any currently manifested disability of the thoracic 
spine is related to his active service.  There is competent 
medical evidence that the veteran did not have disability of 
the thoracic spine during his active service, and that 
disability of the thoracic spine was first identified on MRI, 
in January 1999, following symptoms reported by the veteran 
in 1998.  Further, the greater weight of the evidence, based 
on the above analysis, indicates that symptoms and findings 
during the veteran's active service were not related to his 
thoracic spine.  Therefore, a preponderance of the evidence 
is against the veteran's claim for service connection for 
spinal stenosis at T9-10.  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
((2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case a rating decision in August 
2002 adjudicated the veteran's claim.  The veteran was 
provided with VCAA notices by letters dated in July 2002, 
before the adjudication, and again in April 2003, following 
the adjudication.  He was also provided additional 
information in the June 2003 statement of the case, including 
being provided with VA regulations implementing the VCAA.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that aforementioned letters 
and statement of the case contained all of the elements 
necessary to comply with Pelegrini.  The July 2002 letter 
informed the veteran of the evidence he should submit and 
directed him to submit the evidence as soon as possible.  In 
substance this informed him to provide any evidence in his 
possession that pertained to the claim.  The April 2003 
letter, as well as the statement of the case, informed the 
veteran of the evidence that had been received, as well as 
informing him of the evidence VA was responsible to obtain 
and the evidence he was responsible to provide, including 
information that he could provide regarding evidence that VA 
would then obtain.  He was again advised to send the evidence 
needed as soon as possible. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  During the personal hearing in July 
2004, at page 26, he indicated that he had provided VA with 
records of private treatment.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(19993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, VA has complied with the 
requirements of Pelegrini.  

With respect to the VA's duty to assist, the veteran has 
submitted private treatment records and indicated that there 
are no other private treatment records available.  VA has 
obtained VA treatment records.  The veteran has not been 
afforded a VA examination.  However, there is no indication 
that spinal stenosis at T9-10 may be related to any verified 
incident or injury during his active service.  The veteran 
has been afforded a personal hearing.  The veteran has 
indicated a belief that additional service medical records 
exist.  Two separate responses have been received with 
respect to the veteran's service medical records.  He has 
indicated his belief that additional service medical records 
exist during the time frame from May 1969 and ten months 
prior thereto.  However, a review of the service medical 
records contained in the claims file reflects that the 
service examination in May 1969 appears to be complete and 
thorough, and includes the reports of X-rays taken at that 
time.  Further, service medical records obtained include 
service medical records dated in December 1968 and March 
1969, during the 10-month period prior to May 1969.  The 
service medical records that have been obtained appear to be 
complete.  The Board concludes that there are no missing 
service medical records, and that all have been obtained.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyina v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for spinal stenosis at T9-10 is denied.

	___________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


